Citation Nr: 1210086	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder, claimed as secondary to service-connected Lyme disease.

2.  Entitlement to service connection for a heart disorder, claimed as secondary to service-connected Lyme disease.

3.  Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected Lyme disease.

4.  Entitlement to service connection for an erectile disorder, claimed as secondary to service-connected Lyme disease.

5.  Entitlement to service connection for a disorder of the kidneys and irritable bladder, claimed as secondary to service-connected Lyme disease.

6.  Entitlement to a disability rating in excess of 10 percent for anxiety disorder, prior to March 31, 2009.

7.  Entitlement to a disability rating in excess of 30 percent for anxiety disorder, from March 31, 2009.

8.  Entitlement to a disability rating in excess of 10 percent for status post hemorrhoidectomy and external sphincterotomy, prior to December 29, 2005.

9.  Entitlement to a disability rating in excess of 0 percent for status post hemorrhoidectomy and external sphincterotomy, from December 29, 2005, to March 30, 2009.

10.  Entitlement to a disability rating in excess of 10 percent for status post hemorrhoidectomy and external sphincterotomy, from March 31, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.



The issues of entitlement to higher disability ratings for anxiety disorder, both before and after March 31, 2009, and entitlement to service connection for a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a heart condition, indicating that there was no currently diagnosed disability.

2.  Evidence added to the record since the June 2003 rating decision includes a March 2005 EKG report stating that there were abnormal changes, possibly due to myocardial ischemia.  This evidence is not cumulative or redundant of the evidence previously of record and relates to the unestablished fact of whether the Veteran has a currently-diagnosed heart disorder.

3.  A current sleep disorder has not been shown.

4.  A current erectile disorder has not been shown.

5.  A current disorder of the kidneys, to include irritable bladder, has not been shown.

6.  Throughout the appeal period, the Veteran's status post hemorrhoidectomy and external sphincterotomy is manifested by complaints of constant leakage, for which the Veteran uses toilet tissue and not a pad, with no evidence of bleeding, hemorrhoids, or involuntary bowel movements.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a heart disorder has been received and the claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  A sleep disorder was not incurred in or aggravated by service, to include as secondary to any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  An erectile disorder was not incurred in or aggravated by service, to include as secondary to any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  A kidney disorder, including irritable bladder, was not incurred in or aggravated by service, to include as secondary to any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  The criteria for a disability rating in excess of 10 percent for status post hemorrhoidectomy and external sphincterotomy, prior to December 29, 2005, are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336-7335 (2011).

6.   The criteria for a 10 percent disability rating, but no more, for status post hemorrhoidectomy and external sphincterotomy, from December 29, 2005, to March 30, 2009, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336-7335 (2011).

7.  The criteria for a disability rating in excess of 10 percent for status post hemorrhoidectomy and external sphincterotomy, from March 31, 2009, are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336-7335 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notice dated in March 2005, June 2005, and September 2005 informed the Veteran of what the evidence needed to show to substantiate his claims, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  He was told that in order to substantiate claims for increased ratings, the evidence needed to show that his disabilities had worsened.  The letters informed him of how to substantiate his service-connection claims, to include on a secondary basis.  The Veteran's claims were then initially adjudicated in February 2006.

In a July 2008 letter, the Veteran was given notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided notice regarding the applicable rating criteria for his disabilities.  Thereafter, his claims were readjudicated a number of times, most recently in an October 2009 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Given the fully favorable decision with regard to the application to reopen the claim of entitlement to service connection for a heart disability, the Board finds that any discussion of the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) is unnecessary.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA has obtained the Veteran's service treatment records as well as all VA and private treatment records identified by the Veteran.  While he submitted a release for medical records to be obtained from Hope Mills Urgent Care, he also submitted his treatment records from that facility at the same time.  As such, the RO did not need to request or obtain them a second time.  The Veteran has also been afforded VA examinations with regard to his rating claims in December 2005 and March 2009.  All examinations were conducted by a medical professional, who took history from the Veteran, conducted a thorough examination, and provided conclusions based upon a rationale.  As such, the examinations are adequate.

As to his claims of entitlement to service connection for a sleep disorder, an erectile disorder, and a disorder of the kidneys and irritable bladder, the Veteran has not been afforded VA examinations.  However, the Board finds that they are not necessary.  While the Veteran contends that he has these disabilities that are secondary to his service-connected Lyme disease, there is no evidence of record showing that the Veteran has diagnosed disabilities associated with any of these claims, nor has he submitted any competent evidence suggesting that he has these disabilities secondary to his Lyme disease.  The literature regarding Lyme disease and its possible side effects does not relate to the Veteran specifically.  The Veteran has not even asserted symptomatology related to his kidneys, bladder, or erectile claims.  Therefore, the Board finds that a remand to afford an examination is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

A.  Service Connection Claims

Applicable Laws and Regulations

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

Where a chronic disease is shown in service, or within the presumptive period under 38 C.F.R. § 3.307  so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean, however, that any manifestation in service will necessarily permit service connection.  Showing chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As an initial matter, the Board notes that the Veteran has not alleged that the any of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.


Heart Disorder

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran has contended that he has a disorder of the heart, including high blood pressure, endocarditis, and myocardial conduction abnormalities that are related to his Lyme disease.

In a June 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a heart condition, claimed as due to Lyme disease.  The RO indicated that there was no evidence of a currently-diagnosed cardiovascular condition, including hypertension or heart disease.  The Veteran did not initiate an appeal of this decision.

The evidence in the claims file prior to the June 2003 rating decision includes the Veteran's service treatment records.  They contain no evidence of treatment for any heart disorder.  In a June 1989 Report of Medical History, the Veteran indicated that he did not know if he had high or low blood pressure.  The examining physician indicated that the Veteran had no history of blood pressure problems.  In March 1992 and January 1997, the Veteran reported a history of high blood pressure.  Examination of his cardiovascular system was normal.

Post-service, an August 2001 VA examination shows that the Veteran's cardio evaluation was normal.  In May 2003, the Veteran underwent VA hypertension examination.  Following evaluation, the examiner concluded that there was no evidence of any heart disease, including hypertension.

Since the June 2003 rating decision, the Veteran has again asserted that he has a heart disorder that is related to his Lyme disease.  In conjunction with this claim, the Veteran submitted private treatment records from Hope Mills Urgent Care, dated from December 2004 to August 2005.  In March 2005, the Veteran underwent EKG, which revealed abnormal changes, possibly due to myocardial ischemia.

Based on this March 2005 record, the Board finds that there is a possibility that the Veteran has a diagnosed heart disorder.  This evidence relates to the unestablished fact of whether a currently diagnosed heart disorder is present.  As such, the Veteran's claim is reopened, and the appeal is granted to that extent.  However, the Board finds that further development is necessary prior to final adjudication, and that will be addressed in the remand portion below.


Sleep Disorder, Erectile Disorder, 
Kidney Disorder and Irritable Bladder

The Veteran has contended that he has these disorders and they are due to his Lyme disease.

Service records dated in September 1986, September 1988, and August 1989 show that the Veteran complained of a rash on his penis, and he was diagnosed as having venereal warts and the herpes virus.  In June 1989, March 1992, and January 1997 reports of medical history, the Veteran denied a history of gall bladder trouble, frequent or painful urination, and frequent trouble sleeping.  On examination at those times, all relevant systems of the body were normal.

In his April 1999 original application for VA benefits, the Veteran raised several issues but none related to the claims decided herein.

An August 2001 VA examination shows that the Veteran's genitalia and abdomen were normal.

On his March 2005 claim, the Veteran asserted that he had a disability of the kidneys, he had trouble falling and staying asleep, and he had a problem with erections due to testicular pain.

In an August 2005 written statement, the Veteran asserted that all of his claimed disabilities were due to his Lyme disease.

In a January 2007 written statement, the Veteran asserted that he had Lyme encephalopathy, not sleep apnea.

Based on a review of the record, the Board concludes that there is no competent evidence showing that the Veteran has a currently diagnosed sleep disorder, erectile disorder, or kidney disorder, including irritable bladder.  As noted above, the RO obtained all private and VA treatment records identified by the Veteran, and none of them reveal any chronic diagnoses related to these claims or to symptoms reported by the Veteran.

Basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131-the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . " 38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

In this case, the Veteran has asserted that he has an erectile disorder, a sleep disorder, a kidney disorder, and an irritable bladder that are all due to his Lyme disease.  The Veteran is certainly competent to report his symptomatology and its history.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, the Veteran has not asserted that any of these disorders, or the associated symptoms, has existed since separation from service.  There is no other lay or medical evidence of record suggesting that this is the case.  As such, continuity of symptomatology has not been shown or even suggested for any of these claimed disabilities.

While a veteran is sometimes competent to testify as to medical matters including diagnosis, the Board finds that, in this case, the Veteran is not.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Specifically, the Veteran has not even advanced any symptomatology associated with his kidneys or claimed irritable bladder.  Furthermore, he has not identified any disorder associated with his penis other than to state that he has testicular pain.  As noted above, pain that is not shown to be due to a disease or injury (pathology) may not be subject to service connection.

The Veteran has described some sleep problems and asserts that he has Lyme encephalopathy.  However, the diagnosis to be attributed to sleep problems, to include the determination of whether one is even warranted, cannot be made by the Veteran in this case.  He does not have the medical knowledge or background to assert that his symptomatology is attributable to a certain diagnosis or to his Lyme disease, as this is not the kind of relationship that is observable by a layperson.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran's claims must be denied because there is no evidence that he has had an erectile disorder, a kidney disorder, an irritable bladder, or a sleep disorder at any time since he filed his claim for service connection for these disabilities in March 2005.

The Veteran has submitted a number of internet articles that address the possible disorders that may be associated with Lyme disease.  These possible disorders include the ones claimed by the Veteran here.  However, these articles only address the general question of a relationship between Lyme disease and these and other disorders.  They do not address whether this Veteran has been diagnosed as having any of the disabilities that he claims herein or that any symptom he asserts is related to Lyme disease in his situation.

In sum, there is no competent evidence that the Veteran has had a diagnosis of an erectile disorder, kidney disorder, irritable bladder, or sleep disorder.  Thus, he has failed to establish an essential element of his claims for service connection for these disabilities.  As such, the evidence preponderates against the Veteran's claim, and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Increased Rating for Status Post Hemorrhoidectomy and Sphincterotomy

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

During the appeal period, the disability rating assigned to the Veteran's status post hemorrhoidectomy and sphincterotomy was reduced from 10 percent to 0 percent.  Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, specific actions must be taken by the RO.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105 (2011).  Given the ultimate outcome of this appeal, the question of whether the procedures followed by the RO were proper, including  the special notification needed for rating reductions under 38 C.F.R. § 3.105, is rendered moot.

The Veteran's disability is rated 10 percent prior to December 29, 2005, 0 percent from December 30, 2005, to March 30, 2009, and 10 percent from March 31, 2009, under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7336-7335 (2011).

Diagnostic Code 7336 provides for a rating for hemorrhoids, external or internal, that is noncompensable when mild or moderate, 10 percent when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and 20 percent with persistent bleeding and with secondary anemia, or with fissures.

Diagnostic Code 7335 provides that ano, fistula is to be rated as for impairment of sphincter control.  Under Diagnostic Code 7332, impairment of sphincter control of the rectum and anus is rated 0 percent when healed or slight, without leakage, 10 percent with constant slight or occasional moderate leakage, 30 percent with occasional involuntary bowel movements, necessitating the wearing of a pad, 60 percent with extensive leakage and fairly frequent involuntary bowel movements, and 100 percent for complete loss of sphincter control.

Service connection was established for status post hemorrhoidectomy and sphincterotomy, effective June 14, 2004.  The Veteran filed the current claim for an increased evaluation for his service-connected status post hemorrhoidectomy and sphincterotomy on March 9, 2005.  Thus, the appeal period in question is June 14, 2004 through the present.  

In December 2004, the Veteran underwent VA examination.  He reported recent surgery and improvement of pain since then.  He denied current bleeding.  His main problem was fecal leakage with expelling flatus.  It also occurred during the day, when the Veteran was moving and on his feet.  He used a wad of toilet tissue placed in the anal area to protect himself.  He had to change or clean himself several times per day.  On examination, the external anal area was clean, but the Veteran had a wad of toilet tissue in that area, which was removed.  He had a lax external anal sphincter.  There were no hemorrhoids seen and no fissures.  The internal anal sphincter was quite firm and fairly tight.  There was no evidence of bleeding.  The diagnoses were hemorrhoids, status post hemorrhoidectomy and external sphincterotomy for fissure treatment, and fecal leakage, mild to moderate.

In December 2005, the Veteran underwent VA examination.  He reported hemorrhoid surgery approximately two years ago.  He had residual chronic tenderness in the area.  He reported constant leakage and had to wear tissue stuffed into the anal area.  He did not actually use a pad.  He had leakage if he sat down, so he needed protection.  He had no bleeding and no actual incontinence.  On examination, there was no physical evidence of fecal leakage.  He had tissue in the area that was removed, and there was no perianal staining of feces.  The size of the lumen was normal.  The Veteran had a very tight internal anal sphincter.  He certainly could not be incontinent with the very tight sphincter he had.  The external sphincter was also functionally normal.  He could voluntarily contract and he had normal anal rugae.  There was no gapping open and no external tag seen.  There were no signs of anemia, no fissures, and no hemorrhoids noted.  There was no evidence of bleeding.  The diagnosis was hemorrhoids, remote, and status post hemorrhoidectomy with residuals.  The anal area was essentially normal on examination.  There was good sphincter control and a very tight internal anal sphincter.  The examiner wondered how the Veteran had constant leakage on a daily basis.

In March 2009, the Veteran underwent VA examination.  He complained of constant, low-grade fecal leakage, having to clean himself six to seven times per day.  He did not use a pad but kept toilet tissue in the anal area.  However, he no longer had pain since the surgery in 2000.  There was no history of rectal bleeding or prolapse.  The Veteran reported burning, diarrhea, pain, and swelling.  He described moderate, daily fecal incontinence.  There was persistent perianal discharge.  On examination, there were no hemorrhoids, anorectal fistula, or anal or rectal stricture present.  There was evidence of leakage and a weak external sphincter.  The internal sphincter had good voluntary contraction.  There was stool leakage around the perianal area.  The diagnosis was status post hemorrhoidectomy and external sphincterotomy.

Here, the Board finds that the Veteran's disability remained essentially consistent throughout the appeal period, namely from June 14, 2004 to the present, and that a 10 percent rating is therefore warranted for that appeal period.  Specifically, the Veteran has consistently complained that he had constant fecal leakage that required him to use toilet tissue.  While the December 2005 VA examiner found no evidence of leakage at that particular time, the Board finds that the Veteran's complaints during that examination were credible, particularly in light of the same complaints in December 2004 and March 2009, at which time such leakage was noted on examination.  The Board concludes that such symptoms may not have manifested on the day or at the specific time that the Veteran was examined in December 2005.  However, his description of the symptomatology is credible and consistent with a 10 percent rating under the criteria of Diagnostic Code 7335, which directs the rater to use the criteria of Diagnostic Code 7332, for impaired sphincter control.

However, at no time during the appeal period is a disability rating in excess of 10 percent warranted for the Veteran's status post hemorrhoidectomy and sphinctorotomy.  Specifically, there have been no complaints or medical findings of hemorrhoids.  As such, a rating under Diagnostic Code 7336 is not warranted.  Furthermore, under the criteria of Diagnostic Code 7335, which refers the rater to Diagnostic Code 7332, the Board finds that a disability rating in excess of 10 percent is not warranted.  There is no lay or medical evidence of involuntary bowel movements or evidence that the Veteran needed to wear a pad.  It is documented on two different occasions that the Veteran does not use such a pad and instead uses toilet paper.  Furthermore, the Veteran has never complained of involuntary bowel movements, and it is clear from all of the evidence of record that his predominant symptom is leakage.  This symptom and its severity are fully contemplated by the 10 percent rating assigned.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's status post hemorrhoidectomy and sphinctorotomy that is not encompassed by the schedular rating assigned.  The functional impairment shown, consisting of leakage causing the Veteran to use toilet paper, is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's status post hemorrhoidectomy and sphinctorotomy warrants a 10 percent rating from December 29, 2005, to March 30, 2009.  As to whether a rating in excess of 10 percent is warranted at any time during the appeal period from June 14, 2004 to the present, the Board finds that the evidence preponderates against the claim, and it is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for a heart disorder, claimed as secondary to service-connected Lyme disease, is reopened.

Service connection for a sleep disorder, claimed as secondary to service-connected Lyme disease, is denied.

Service connection for an erectile disorder, claimed as secondary to service-connected Lyme disease, is denied.

Service connection for a disorder of the kidneys and irritable bladder, claimed as secondary to service-connected Lyme disease, is denied.

A disability rating in excess of 10 percent for status post hemorrhoidectomy and external sphincterotomy, prior to December 29, 2005, is denied.

A disability rating of 10 percent for status post hemorrhoidectomy and external sphinctorotomy, from December 29, 2005, to March 30, 2009, is granted, subject to the laws and regulations governing the payment of VA benefits.

A disability rating in excess of 10 percent for status post hemorrhoidectomy and external sphincterotomy, from March 31, 2009, is denied.
REMAND

In light of the possible diagnosis of a heart disorder and the literature submitted by the Veteran with regard to heart disorders that may be secondary to Lyme disease, the Board finds that an examination is warranted for the Veteran's claim of entitlement to service connection for a heart disorder.  Given the inconclusive evidence with regard to what, if any, heart disability the Veteran has, an examination addressing diagnosis and etiology is necessary.

With regard to the Veteran's claim of entitlement to a higher disability rating for anxiety disorder, he underwent VA examination in December 2005 and March 2009.  In March 2009, the Veteran complained of forgetfulness and poor concentration.  However, the examiner was not clear as to whether there was any cognitive disorder.  The examiner then commented that the extent and cause of the Veteran's memory problems were unclear.  This could only be diagnosed with neuropsychological testing.

During the course of this appeal, the Veteran has been rated 10 percent and then 30 percent for his anxiety disorder.  However, impairment of short- and long-term memory is one criterion associated with the rating for 50 percent.  As such, the presence or absence of memory impairment bears directly on the question of whether the Veteran is entitled to a higher disability rating, and the testing needed to make this determination has not been accomplished.  Therefore, the Board concludes that a remand is necessary to afford the Veteran this examination with the appropriate testing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with regard to his claim of entitlement to service connection for a heart disorder, as secondary to Lyme disease.  The examiner should review the claims file in conjunction with the examination and note such review in the report.  The examiner is asked to review the claims file, examine the Veteran and provide answers to the following:

a.  Does the Veteran have a diagnosed heart disability?

b.  If the Veteran has a diagnosed heart disability, is it at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed disability is etiologically related to an injury or illness incurred during his active duty service or is secondary to any service-connected disability, including Lyme disease?

All tests and studies deemed necessary by the examiner must be performed.

A complete rationale, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided for each of the examiner's opinions. 

2.  Schedule the Veteran for a psychiatric examination to determine the current symptoms and severity of his service-connected anxiety disorder. 

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  A multi-axis examination, with a GAF score, should be rendered.  The examiner must also provide an opinion as to whether the Veteran's anxiety disorder has prevented the Veteran from securing or following a substantially gainful occupation.

It is specifically requested that testing of the Veteran's short- and long-term memory be conducted and the results detailed in the examination report.

A complete rationale should be given for all opinions and conclusions expressed.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


